DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinde (US 2014/0102125).
Regarding claim 15, Tinde teaches a flow measurement device (100, 102, 110, 112, 116 and 130; Figures 3-4), comprising: a tube (100; Figures 1-4); and a measurement instrument (102, 110, 112, 116 and 130; Figures 3-4) disposed in the tube (the measurement port 110 of tube 112 is disposed in the tube in order to measure pressure within the tube and the temperature sensors 130 are located within the tube 100; [0045-0046]).

Regarding claim 16, Tinde teaches a valve (butterfly valve of duct 97; [0047]) attached to the tube (tube 100 is attached to the butterfly valve of 97 through the connection of element 98; See Figure 1).

Regarding claim 17, Tinde teaches wherein the valve (butterfly valve of duct 97; Figure 1; [0047]) includes gradations (the butterfly valve must be placed in an open position in order to permit conditioned air into the cabin of the airplane; therefore, the butterfly valve passes through a series of stages, by degrees, in order to be open, i.e. gradations to configure a setting of the valve) to configure a setting of the valve (open setting of the butterfly valve; [0047]).

Regarding claim 18, Tinde teaches wherein the measurement instrument (102, 110, 112 and 116; Figures 3-4) is a pressure sensor ([0042-0046]).

Regarding claim 19, Tinde teaches wherein the measurement instrument (102, 110, 112, 116 and 130; Figures 3-4) is a temperature sensor ([0045]).

Regarding claim 20, Tinde teaches a flange (126; Figure 3-4) formed at an end of the tube (flange 126 is formed at an end of the tube 100; See Figures 3-4).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tinde (US 2014/0102125) in view of Delort (US 2007/0235587).
Regarding claim 1, Tinde teaches a method of monitoring or testing an AC system (30; Abstract; [0016, 0047, 0050]), comprising: providing a tube (100; Figures 1-4); disposing a measurement instrument (102, 110, 112 and 116; Figures 3-4) in the tube (the measurement port 110 of tube 112 is disposed in the tube in order to measure pressure within the tube; [0046]); connecting the tube (100) to the AC system (the tube 100 is connected to the AC system 30 through the interface of element 32); and measuring an output of the AC system ([0046]) using the measurement instrument (102, 110, 112 and 116; Figures 3-4; [0046]).
Tinde teaches monitoring or testing a system but does not expressly teach the system being an HVAC system.
However, Delort teaches the system (30; [0037]) being an HVAC system ([0006, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Delort’s HVAC system as Tinde’s system in order to provide a testing of a system that provides both conditioned/refrigerated air and/or heated air, thus providing a system that manages the air temperature within the volume/airplane at different geographical locations that have high or low temperatures.

Regarding claim 2, the combination of Tinde and Delort teaches connecting the tube (100: Tinde) to a volume (tube 100 is connected to the airplane cabin 10 through the interface of elements 98, 97, 16, 14 and 12; See Figure 1: Tinde) to be conditioned (Abstract; [0041, 0046]: Tinde) by the HVAC system (30: Tinde and 30: Delort), wherein the tube (100: Tinde) is coupled in series between the HVAC system (30: Tinde and 30: Delort) and the volume (Figure 1 demonstrates that the tube 100 is connected in series between the system 30 and the volume/airplane cabin 10 through the use of elements 32, 98, 16, 14 and 12: Tinde).

Regarding claim 3, the combination of Tinde and Delort teaches noting a reading of the measurement instrument ([0046]: Tinde) while the tube (100: Tinde) is connected to the HVAC system (30: Tinde and 30: Delort) and volume (the pressure measured by the sensors 102, through the usage of elements 110, 112 and 116, reflect the pressure of the conditioned air flowing into the aircraft; therefore, the pressure measurement is done when the tube 100 is connected to the system 30 and volume/airplane cabin 10; [0046]: Tinde).

Regarding claim 7, Tinde teaches disposing a temperature sensor (130; [0045]; Figure 3) in the tube (100; Figure 3), wherein the measurement instrument (102, 110, 112 and 116; Figures 3-4) is a pressure sensor ([0042-0046]).

	Regarding claim 8, Tinde teaches a method of monitoring or testing an AC system (30; Abstract; [0016, 0047, 0050]), comprising: providing a tube (100; Figures 1-4); disposing a measurement instrument (102, 110, 112 and 116; Figures 3-4) in the tube (the measurement port 110 of tube 112 is disposed in the tube in order to measure pressure within the tube; [0046]); and connecting the tube (100) to the AC system (the tube 100 is connected to the AC system 30 through the interface of element 32).
	Tinde teaches monitoring or testing a system but does not expressly teach the system being an HVAC system.
However, Delort teaches the system (30; [0037]) being an HVAC system ([0006, 0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Delort’s HVAC system as Tinde’s system in order to provide a testing of a system that provides both conditioned/refrigerated air and/or heated air, thus providing a system that manages the air temperature within the volume/airplane at different geographical locations that have high or low temperatures.

	Regarding claim 9, the combination of Tinde and Delort teaches connecting a valve (butterfly valve; [0047]: Tinde) to the tube (100; Figures 1-4: Tinde) opposite the HVAC system (the butterfly valve is part of the duct 97 that is connected to the tube 100 through the interface of element 98; therefore, the tube 100 is connected to the butterfly valve of the duct 97 at a location that is opposite to the system 30: Tinde and 30: Delort).

	Regarding claim 10, the combination of Tinde and Delort teaches monitoring readings of the measurement instrument ([0046]: Tinde) while the tube (100) and valve (butterfly valve; [0047]: Tinde) are connected to the HVAC system (the pressure measured by the sensors 102, through the usage of elements 110, 112 and 116, reflect the pressure of the conditioned air flowing into the aircraft and the air flows to the aircraft by passing through the butterfly valve of the duct 97; therefore, the pressure measurement is done when the tube 100 and the butterfly valve of the duct 97 are connected to the system 30;  [0046]: Tinde and 30: Delort).

	Regarding claim 12, Tinde teaches adjusting the valve (butterfly valve of the duct 97) to a previously determined setting prior to monitoring readings of the measurement instrument (monitoring of the pressure permits detecting clogging of the valve; therefore, the butterfly valve must be placed in an open position, i.e. adjusting the valve to a previously determined setting, in order to determine that the valve is clogged or not through the measured pressure, i.e. adjusting the valve prior to monitoring readings of the measurement instrument; [0046-0047]).

	Regarding claim 13, Tinde teaches a duct (98; Figure 1) coupled between the tube (100) and the valve (butterfly valve of the duct 97; See Figure 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tinde and Delort in further view of Applicant Admitted Prior Art (AAPA).
Regarding claim 11, the combination of Tinde and Delort teaches the tube the HVAC system and monitoring of readings with the tube and valve are connected to the HVAC system but does not expressly teach disconnecting the tube from the HVAC system; connecting the tube to a second HVAC system; and monitoring readings of the measurement instrument while the tube and valve are connected to the second HVAC system.
However, AAPA states that it is known in the art having multiple HVAC units in a single site and testing many HVAC systems (See [0004] of the specification filed on 07/30/2021).
Per the suggestion/teaching of AAPA, one of ordinary skill in the art would have the requisite skill to modify the method of testing an HVAC system, including disconnecting the tube from the HVAC system; connecting the tube to a second HVAC system; and monitoring readings of the measurement instrument while the tube and valve are connected to the second HVAC system, in order to monitoring the operation of various and/or different HVAC systems without the need of having a plurality of testing tubes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tinde and Delort in further view of Moss et al. (US 20180372771; hereinafter “Moss”).
Regarding claim 14, the combination of Tinde and Delort teaches the measurement instrument being a pressure sensor to measure the static pressure within the tube but does not expressly teaches wherein the measurement instrument is a pitot tube.
However, Moss teaches wherein the measurement instrument (Abstract; [0042-0044 and 0064-0066]) is a pitot tube (10; Figure 1; Abstract; [0042-0044 and 0064-0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Moss’s pitot tube as Tinde and Delort’s measurement instrument in order to provide an instrument that measures the static pressure within the tube through a single port in the tube rather than using multiple ports, as taught by Tinde; this increases the structural integrity of the tube and reduces the chance of any sort of air flow leak since only one port is necessary in the tube.



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Tinde teaches disconnecting the volume from the tube (the cabin of the aircraft is disconnected from the tube 100 when conditioned air is no longer needed) and connecting a valve (butterfly valve of duct 97; [0047]) to the tube (the butterfly valve of duct 97 is connected to the tube 100 through the interface of element 98; See Figure 1).
In claim 4, the specific limitations of "adjusting the valve until the reading of the measurement instrument is approximately the same with the valve connected as when the volume was connected" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 5-6 would also be allowed for depending on claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2855                                                                                                                                                                                             
/HERBERT K ROBERTS/           Primary Examiner, Art Unit 2855